Citation Nr: 1209082	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The service person served in the Army National Guard (ARNGUS) from November 1963 to November 1969, with verified periods of active duty for training (ACDUTRA) from March 1964 to August 1964, August 7 to 21, 1965, May 28 to June 11, 1966, May 27 to June 10, 1967, August 10 to 24, 1968, and June 14 to 28, 1969.  Three-hundred forty-six days of inactive duty training (INACDUTRA) were served.  

The service person's death occurred in September 2010 and he is survived by the appellant, his widow.  In November 2010, the appellant filed a motion with the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, to be substituted for the service person in the instant appeal.  Under 38 U.S.C.A. § 5121A (West Supp. 2011) persons who would be eligible for accrued benefits may be substituted for a service person who dies during the pendency of an appeal, and pursuant to the cited statute, the RO granted the motion for substitution.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  To that end, the Board of Veterans' Appeals (Board) herein refers to the service person's widow as the appellant in this matter.  

For background purposes, the Board points out that this matter comes before the Board on appeal by the service person during his lifetime from an August 2007 rating determination of the RO.  The service person testified before the undersigned Veterans Law Judge in June 2010; a transcript of that hearing is associated with the claims folder.  In September 2010, the Board entered a decision in September 2010 as to those appellate issues, but without knowledge that the service person had died prior to the decision date.  It was not until November 2010 that VA was informed of the service person's death, and upon the Board's receipt of that information, it entered a decision in December 2010, vacating its September 2010 decision with respect to the claims advanced for service connection for hearing loss and tinnitus.  The RO's favorable action as to the appellant's motion for substitution followed, and the case has since been returned to the Board for review of the issues on appeal.  


FINDINGS OF FACT

1.  The competent and credible evidence reflects that the service person incurred acoustic trauma from weapons fire and grenade explosions during his period of basic training and from working on gasoline and diesel engines during periods of ACDUTRA and INACDUTRA throughout his military service.

2.  The medical evidence shows that acoustic trauma sustained while on periods of ACDUTRA and INACDUTRA resulted in bilateral hearing loss disability and tinnitus.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of injury experienced in the line of duty while serving on ACDUTRA and INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 1110, 1131, 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.303 (2011).

2.  Tinnitus was incurred as a result of injury experienced in the line of duty while serving on ACDUTRA and INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 1110, 1131, 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This is a case governed by 38 U.S.C.A. § 5121A as to a party substituted for the deceased service person.  The Director of the VA's Compensation and Pension Service issued in August 2010 a Fast Letter, providing guidance on processing claims involving substitution of parties and noting specifically that, unlike accrued benefits claims, where an eligible party is substituted, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  See Fast Letter 10-30 (Aug. 10, 2010).  In addition, VA has published a proposed new regulation, 38 C.F.R. § 3.1010, to address the issue further.  See 76 Fed. Reg. 8666-8674 (Feb. 15, 2011).  Given the wholly favorable disposition reached by the Board on the issues presented, the need for further development to comply with the foregoing is obviated.  

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought with respect to both issues on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

The appellant asserts that the service person's bilateral hearing loss and tinnitus are the result of acoustic trauma incurred while in military service.  In June 2010, the service person, prior to his death, testified that he was initially exposed to excessive noise from weapons fire and grenade explosions while undergoing basic training; he indicated that this was when he first noticed a decrease in his subjective hearing and when the constant ringing in his ears began.  The appellant contends that the service person incurred further acoustic trauma following his initial period of ACDUTRA in his capacity as a vehicle mechanic.  The service person in June 2010 testified that he had worked on both gasoline and diesel engines during periods of ACDUTRA and INACDUTRA and that hearing protection was not worn.  The service person admitted that his civilian occupations during and after his ARNGUS service also involved some level of exposure to noise (i.e., automobile mechanic, radiator repairman, and maintenance for a city water department); however, he was adamant that he was required to wear hearing protection while exposed to such noise and that he complied with such requirement.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Pertinent to the instant appeal, active military, naval, or air service includes any ACDUTRA during which the individual concerned was disabled or died from injury or disease incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(22); 38 C.F.R. § 3.6(a) and (c).  It also includes any INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(23) and (24); 38 C.F.R. § 3.6(a) and (d).  

Initially, the Board observes that it has no reason to doubt the credibility of the lay assertions of in-service noise exposure related to weapons fire and grenade explosions during service or engine and metal work noise associated with automobile mechanics.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  ARNGUS personnel records reflect that the service person completed basic training, as well as an eight-week course in automotive maintenance.  Personnel records also indicate that his military occupational specialty (MOS) was as an automotive apprentice/repairman from September 1965 to July 1967 and gas turbine and generator repairman from July 1967 to February 1968.  Finally, an ARNGUS Retirement Credits Record indicates that the service person had approximately 150 days of INACDUTRA between November 1963 and November 1967 and 187 days of ACDTURA between March 1964 and June 1967.  As such, the Board concludes that the contentions of acoustic trauma while serving on ACDUTRA and INACDUTRA are sufficiently corroborated by the record.  See 38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be given to the places, types, and circumstances of service).  

As noted above, it is contended that the service person first noticed a subjective decrease in his hearing during his initial period of ACDUTRA (also identified as his period of basic training or boot camp).  A review of his induction examination, dated in November 1963, reflects normal clinical evaluation of the ears and scores of fifteen out of fifteen in both the whisper and spoken voice tests bilaterally; no diagnosis of hearing loss is listed in the summary of defects and diagnoses.  The service person's release from ACDUTRA examination report, on the other hand, contains an audiogram which clearly shows abnormal hearing, albeit not disabling hearing as defined by VA, in both ears when the results are converted from ASA or American Standards Association units to ISO or International Standards Organization units.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss); 38 C.F.R. § 3.385 (2011).  (Prior to November 1, 1967, audiometric results were reported in standards set forth by the ASA, whereas those standards have been set by the ISO-American National Standards Institute (ANSI) since November 1, 1967.)  

This service evidence tends to support the competent lay assertions that the service person experienced a noticeable decrease in hearing during his initial period of ACDUTRA.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the claimant as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  It does not, however, establish that he incurred a hearing loss disability and/or tinnitus during basic training.  Following the initial period of ACDUTRA, the service person's service treatment records are silent for any complaints or treatment for hearing loss and/or tinnitus.  The service person did demonstrate left ear hearing loss which meets VA's definition of a disability at a November 1968 periodic examination, but such results are not accompanied by any evidence linking it to a line of duty injury associated with a period of INACDUTRA or ACDUTRA.  

Absent any evidence showing that hearing loss and/or tinnitus manifested during a period of ACDUTRA or INACDUTRA as a result of acoustic trauma, the relevant inquiry in this appeal is whether any of the remaining competent evidence establishes that any current hearing loss disability and/or tinnitus is related to acoustic trauma incurred during a period(s) of ACDUTRA and INACDUTRA.  38 C.F.R. § 3.303(d).  As discussed below, the evidence is at least in relative equipoise as to whether hearing loss and tinnitus of the service person are related to acoustic trauma incurred in line of duty while serving on ACDUTRA and INACDUTRA.  Therefore, service connection is warranted for these claims.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011) (stating that any reasonable doubt as to an issue material to a determination will be resolved in favor of the claimant).  

Initially, the Board observes that VA contract examination reports, dated in October 2007 and July 2009, contain audiometric evidence that the service person had a bilateral hearing loss disability for VA compensation purposes; he was also diagnosed with tinnitus.  As for the etiology of these disorders, the record contains four opinions, two from private audiologists and two from VA-contracted audiologists.  Relevant to the Board's determination, all of these opinions were based on a consistent and accurate history provided by the service person.  Such history included information regarding his service record with the ARNGUS, including reported exposure to automobile and diesel engines, metal work, and basic training weapons fire and grenade explosions, lay reports of subjective hearing loss and tinnitus since 1964, and information that his civilian occupations during and post-service exposed him to loud noise, albeit with hearing protection.  Each of these opinions was also provided following an audiological evaluation of the service person.  In light of the foregoing circumstances, the Board will afford these opinions significant probative value in making its determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

The first opinion of record is from a private audiologist and is dated in March 2007.  Following her examination of the service person, the private audiologist noted diagnoses of moderate to severe bilateral sensorineural hearing loss and tinnitus; she also opined that, based on the service person's history, "it is as likely as not that hearing loss is a result of exposure to hazardous noise while in service."  The other private opinion, dated in April 2010, is from a different audiologist, but contains the same conclusion regarding the service person's hearing loss.  Additionally, the April 2010 private audiologist opined that it was "at least as likely as not" that the service person's tinnitus was due to noise exposure experienced during service.  

Turning to the VA contract examination reports of record, the October 2007 examining audiologist concluded that it is "at least as likely as not" that the service person's hearing loss and tinnitus were due to his occupation as an automobile mechanic in an infantry unit.  Finally, the July 2009 audiologist stated that "it is not likely that [the service person's] current hearing loss is etiologically related solely to 4 months 19 days of [ACDUTRA] in 1964 because the degree of bilateral sensorineural hearing loss is greater than would be expected with that history of noise exposure."  

All of the aforementioned opinions support the claim that the service person's hearing loss was incurred as a result of acoustic trauma incurred during his initial period of ACDUTRA as well as continued trauma incurred during various periods of ACDUTRA and INACDUTRA.  The Board acknowledges that the July 2009 opinion regarding the existence of a relationship between the service person's service-related acoustic trauma and bilateral hearing loss appears to be a negative one.  However, it cannot be said that this opinion is completely negative.  In this regard, a closer examination of the statement provided in the examination report reveals that the audiologist does not explicitly state that no part of the service person's hearing loss was due to in-service noise exposure from his initial period of ACDUTRA.  Rather, it is his opinion that not all of the service person's hearing loss could be attributed to in-service acoustic trauma.  

Service connection does not require that the sole etiology of a disease be service-related.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the present case, the July 2009 VA contract examination report contains a medical opinion which can reasonably be interpreted as attributing some of the service person's hearing loss to service-related acoustic trauma.  Thus, when viewed in conjunction with the three other opinions concluding that it was at least as likely as not that the service person's hearing loss was related to acoustic trauma incurred during period(s) of ACDUTRA and INACDUTRA, the Board is of the opinion that there is an approximate balance of positive and negative evidence as to the issue of whether his bilateral hearing loss disability was incurred as a result of an injury incurred in line of duty.  Affording all reasonable doubt in favor of the appellant, the Board finds that service connection for bilateral hearing loss should therefore be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Similarly, given that the only competent evidence regarding the etiology of the service person's tinnitus is the October 2007 and April 2010 opinions which found a nexus between acoustic trauma during ACDUTRA and INACDUTRA and tinnitus to be at least as likely as not, the benefit of the doubt rule should be applied and service connection for tinnitus should be granted.  Id.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


